Citation Nr: 9904353	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-42 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and [redacted]


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1995 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends, in essence that he is entitled to 
service connection for a back disorder.  He alleges that his 
back was injured as a result of a being struck in the back 
area by shrapnel, for which he is currently service connected 
for shell fragment wound scars in the left buttock.  He also 
alleges that he injured his back after being pinned against a 
tank by the recoil mechanism of a 105-mm howitzer during 
World War II.

The veteran's January 1942 entrance examination was normal.  
Service medical records reveal that the veteran was treated 
for severe contusions of both upper legs, after being struck 
by the recoil of a howitzer gun he was firing at the enemy in 
August 1944.  His September 1945 separation examination also 
revealed shrapnel wounds, buttocks, left, as a result of 
being wounded in action in April 1945.  The shrapnel wounds 
were said not to interfere with function and no other 
musculoskeletal problems were reported in the September 1945 
separation examination.

VA treatment notes from July 1953 revealed evidence of back 
complaints, with the pain in the mid sacral region said to 
date back to 1944.  Lumbosacral X-rays from September 1953 
revealed normal findings, however.  The report of an August 
1961 VA orthopedic examination yielded non-orthopedic 
findings and the accompanying August 1961 X- rays revealed 
normal findings of the lumbosacral spine.

Private clinic notes revealed that the veteran received 
chiropractic treatment for complaints of low back pain and 
left leg pain in August 1983, said to date back 40 years.  
Back problems were also noted in private clinic notes from 
August to September 1989 where the veteran was seen for 
complaints of low back and left leg complaints, which he 
attributed to "war wounds."  A September 1994 VA X-ray 
report revealed an impression of mild degenerative change of 
the lumbar spine.

In May 1995, a VA examination for scars revealed a 10-mm scar 
in the upper left buttock, which was pale, well-healed and 
nontender.  When asked to furnish an opinion regarding 
whether the veteran's shell fragment wound scar to the left 
buttock was the cause of any functional impairment to the 
back, the examiner replied that there was inadequate 
information to furnish such an opinion and that an orthopedic 
evaluation of the back was necessary, to do so.

A July 1995 VA internal memorandum indicates that the veteran 
failed to report for an orthopedic examination scheduled for 
June 26, 1995.  This memorandum indicated that the RO could 
not call the veteran due to no phone number listed.  There is 
no evidence that a written notification of the June 1995 
examination was ever sent to the veteran's last known address 
at the time.  There is also a claims form submitted by the 
veteran, and received by the RO on June 6, 1995, which gives 
the veteran's address and a telephone number.

By rating decision dated in July 1995, the RO denied service 
connection for a back disorder, and cited the veteran's 
failure to appear to the June 1996 orthopedic examination 
among its reasons and bases for denial.  

In February and March 1996, the veteran received epidural 
steroid injections for his back problems, which were 
diagnosed as lumbar spondylosis and facet hypertrophy.  A 
letter dated in December 1996, from a private orthopedic 
surgeon stated that the veteran's back complaints appeared to 
be primarily arthritic in nature, and that he was unable to 
determine whether they could be related to combat injuries, 
although he indicated that was not unreasonable to suspect a 
past injury provoked the veteran's current complaints.  This 
letter did not indicate whether the veteran's claims file was 
available for review, but indicated that the medical 
information available was not sufficient to form an opinion 
regarding causation.

VA regulations mandate that in cases where a claimant fails, 
without good cause, to report to a scheduled VA examination 
in conjunction with an original compensation claim, the claim 
shall be considered on the evidence of record .  38 C.F.R. 
§ 3.655(a), (b) (1998).  Examples of good cause for failure 
to appear for a VA examination include, but are not limited 
to, the illness or hospitalization of the claimant, and death 
of an immediate family member.  38 C.F.R. § 3.655(a) (1998).

In Hyson v. Brown, 5 Vet. App. 262 (1993), a somewhat similar 
situation occurred, when entitlement to an earlier effective 
date for a 10 percent evaluation was denied based on the 
claimant's failure to report to a VA examination.  In that 
case, the claimant had moved from his original address of 
record, in Whitewater Missouri, which was listed in his March 
1962 claim for service connection, to two different addresses 
in two years.  In May 1967, notice to report to a VA 
examination was sent to the second address, the claimant 
failed to report to the examination, and subsequently, notice 
of termination was sent to the second address and returned as 
undeliverable.  The claimant filed a claim for an increased 
rating some twenty years later, and the VA sent a letter 
requesting submission of evidence of current condition or 
treatment, which was returned as undeliverable.  Two years 
later, in April 1988, the claimant attempted to reopen his 
claim, and was awarded a 10 percent evaluation, effective the 
date he filed to reopen his claim.  The VA found insufficient 
evidence to evaluate his claim prior to April 1988.  The 
claimant alleged that he had intended to maintain his 
original Whitewater address as his permanent address for VA 
purposes, and that correspondence should have been sent to 
that address throughout the years.

In its reversal and remanding of the Board's decision that 
the claim was abandoned due to failure to report for the VA 
examination, the Court held that:  "under the peculiar facts 
of this case, and where the termination of benefits was in 
issue, the returned notice should have triggered 
reexamination of the file to determine whether another 
address was available."  Hyson, 5 Vet. App. at 263.  The 
Court pointed out that the record indicated that in 1967, 
when the notice to report and the notice of proposed 
termination were sent by the Secretary to appellant, the 
files of the VA contained at least two other addresses for 
appellant.  On this point, the Court stated: "Under the 
circumstances, just as in Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992), the burden is on the Secretary to 
demonstrate that notice was sent to appellant's 'latest 
address of record.'"  In addition, the Secretary must show 
that appellant lacked 'adequate reason' or 'good cause' for 
failing to report for the scheduled examination."  Id. at 
263.

The Court further acknowledged that, "In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit." 
Id. at 264.

In the present case, the RO had knowledge of the veteran's 
address, but there is no evidence of record that the RO sent 
a letter to the veteran's address notifying the veteran of 
the scheduled examination.  Instead, the RO indicates in its 
July 1995 internal memorandum regarding the veteran's failure 
to appear for the June 29, 1995 VA examination, that it 
couldn't call the veteran due to no phone number being 
listed.  However, the Board notes that a claims form 
submitted by the veteran on June 6, 1995 gave out his address 
and phone number.  Thus it appears that the veteran's failure 
to appear to the June 1995 VA examination was due to his 
receiving no notification from the RO.  While this case is 
distinguishable from Hyson, in that the failure of the 
veteran to report to a VA examination does not result in 
abandonment of his claim, in the Board's view, the 
information of record is insufficient for purposes of 
determining whether service connection for a back disorder is 
warranted.

It is noted that the appellant is apparently receiving 
disability benefits from the Social Security Administration 
(SSA).  Accordingly, the RO should attempt to obtain any 
records held by SSA pertaining to the appellant.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits).  The duty to assist is particularly 
applicable to records held by agencies of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In view of the foregoing, further appellate consideration is 
deferred and this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran at 
his last known address as listed in the 
file, to determine the names, addresses, 
and dates of treatments of any and all 
medical care providers who treated the 
veteran for any back disorder, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should contact the SSA for the 
purpose of obtaining any records which 
pertain to a claim filed by the appellant 
for disability benefits from this agency.  
In this regard, the RO should request 
copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records from the SSA which are ultimately 
unsuccessful should be documented in the 
claims folder.
3.  Upon completion of the above-cited 
evidentiary development, the RO arrange 
for the veteran to be rescheduled for a 
VA orthopedic examination to determine 
the nature and extent of the claimed back 
disorder.  The report of the examination 
should include a detailed account of all 
pathology and manifestations associated 
with any back disorder found to be 
present.  All the X-rays and laboratory 
studies deemed necessary to properly 
assess the nature and extent of the 
veteran's disorder should be conducted 
and the results must be available to the 
examining physician prior to the 
completion of the report.  The examiner 
must be requested to review the available 
medical records as well, and express 
opinions on the following questions: (1) 
the precise diagnosis of any back 
pathology and whether any back pathology 
found present is acquired or congenital; 
(2) the degree of probability that any 
back disorder is the proximate result of 
an injury or trauma in service; (3) 
whether there is a reasonable probability 
that any current back disorder could be 
related to his in-service injuries, 
including the howitzer recoil incident 
and the shrapnel injury which resulted in 
scarring in the buttocks area; and, (4) 
if indicated by the presence of 
congenital/development abnormalities of 
the spine, whether based on the medical 
findings noted in service there is a 
reasonable probability that any such 
disorder was permanently aggravated or 
became worse during service.  The claims 
folder as well as a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner must provide full rationale 
for all opinions and conclusions reached.

4.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  If the 
issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
They should be afforded the appropriate 
period of time within which to respond 
thereto.

7.  The appellant should be advised that 
he is free to submit additional evidence 
and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, if required, the case should be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


